DETAILED ACTION

This action is in response to the Amendment and Remarks filed February 24, 2020 as well as the Petition Decision of June 10, 2020, granting the petition for acceptance of a claim for late priority.
Applicant’s position stated in the June 10, 2020 Remarks that the application should be examined under the pre-AIA  first to invent provisions is noted.  However, not all of the claims appear to be supported by the parent application.  Please see the new matter rejection below.  Therefore, this application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is noted that, on the merits, the art being applied against the claims under Section 103 below is understood as being prior art under either AIA  or pre-AIA  as each prior art reference has a publication date predating the earliest effective filing date available to the claims (now April 17, 2008) by over one year.
By the amendment of February 24, 2020, claims 40, 56 and 57 were amended.  Claims 40-59 are pending and have been examined.
In view of the claim amendments, the previous Section 112 rejection is withdrawn as moot.  However, please see the new Section 112(a) and 112(b) rejections below.
Because new rejections are being applied against the claims that were not necessitated by amendment, this action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 43, the limitation “wherein the combined paint and spray station has separate enclosed chambers internally of the paint and spray station” was not found in the specification.  With reference to the publication of the specification (US 2020/0290246), para [0016] describes separate paint and spray stations.  At para [0018], the specification states “each” of the paint, spray and accumulator “stations” may have an enclosed chamber. The specification also states that the paint station may be coincident with the spray station at para [0019].  Fig. 3 of the drawings, identified as a schematic view of a system (para [0049]), identifies a box with the caption “Paint/Spray Stations” (plural) and reference number 114 identified in para [0057] states the mold 145 is initially painted at a paint station which is preferably “coincident” with the same chamber of a single station (i.e., the same space).  The language recited in claim 43 that separate enclosed chambers are “internally of the paint and spray station” was not found in the specification.  Also, please see the Section 112(b) rejection below.  It is noted that the specification provides support for claiming the paint and spray stations (each with separate chambers), are both located in a dispensing area, but not at a single station.
Similarly, regarding claim 45, the recitation that each of the accumulator stations has an enclosed chamber “internally” of the accumulator stations was not found in the specification. Also, see the Section 112(b) rejection below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding each of claims 43 and 45, please see the discussion at the Section 112(a) rejection above.  The term “internally” renders each of these claims unclear.  Regarding claim 43, the term “combined paint and spray station” as used in claims 40 and 43 is supported by the specification teaching that the paint station may be coincident with the spray station (para [0019]).  Thus, if the paint and spray stations are coincident (i.e., in the same space), it is unclear what is “internal” of that space.  Regarding claim 45, two “accumulating” stations in series are illustrated in Fig. 3.  The specification teaches each accumulating station may have a separate chamber (para [0018]).  It is unclear how such separate chambers can be “internally of” the plurality of stations.   With reference to para [0082]) of the publication of the specification, does Applicant intend to recite that each of the chambers is within a curing area? 
For the purpose of examination on the merits, claims 43 and 45 are being examined as if claiming separate chambers located in the same dispensing area (claim 43) or the same curing area (claim 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-48 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al., US 6,444,303 (hereafter Ali) in view of Lilienthal et al., US 6,877,972 (hereafter Lilienthal) and Murphy et al., US 5,276,957 (hereafter Murphy).


Regarding claim 40, Ali teaches a method of producing painted vehicle panel skins (Abstract teaching method of making a fabric-less part; col. 1, lines 51-54 teaching such part may be a vehicle trim panel, instrument panel or door panel; see col. 4, lines 15-25 and col. 4, lines 31-67 teaching methods wherein the process includes applying a 
Ali teaches a first step at “Station 1” of “Prep/Clean Mold”, thus inherently teaching the step of placing a mold in an entrance station.  The mold illustrated in Fig. 2 of Ali having an inner surface upon which material is sprayed (col. 2, lines 62-67; col. 3, lines 47-64). 
Ali teaches steps of transporting the mold along a first segment of a closed-loop guide path to a paint station (Movement from Station 1 to Station 3; col. 4, lines 32-60).  The teaching that at Station 7, each tools needs to be cleaned “every 30 to 40 shots” because of mold release build-up (col. 4, lines 57-59), implicitly teaches the “closed-loop” nature of the method of Ali.  The “closed-loop” nature is also taught by the fact that Station 7 (last station) and Station 1 (first station) both are directed to cleaning the mold in preparation for more molding (col. 4, lines 31-59).
Ali teaches painting the inner surface of the mold within the paint station (Station 3; col. 4, lines 36-43) and then spraying a layer of curable polyurethane elastomer onto the painted inner surface of the mold within a spray station (Station 4; col. 4, lines 44-49).
Ali teaches transporting the mold along a segment of the closed-loop guide path, understood as also being an accumulator line, during which the part is cured (col.4, lines 50-53). Although the process at col. 4, lines 50-53 also teaches applying foam onto the part (Station 5) and thus does not teach the polyurethane elastomer is exposed during curing, Ali also teaches the step of providing foam on the polyurethane elastomer is an optional step, used for forming an automotive interior part having a backing layer exposed polyurethane elastomer layer is cured in the mold according to a process of Ali.  (See also step of spraying urethane identified as two parallel stages with the “foam in place” station 5 step performed on doors only (col. 4, lines 20-26) and discussion at the demolding step (col. 4, lines 54-56) that the operator removes skins and foamed parts from the mold).
Ali teaches transporting the mold along a segment of the guide path (an accumulator line) and unloading the painted vehicle panel skin from the mold (Station 6; col. 4, lines 54-56) and readying the mold for a successive cycle of production of a painted vehicle panel skin (Station 7 maintenance and cleaning at col. 4, lines 57-59 and Station 1 cleaning at col. 4, lines 31-33).
Ali does not teach the recited combined paint and spray station and does not teach a plurality of separate accumulator stations proximate the paint and spray station.
Lilienthal teaches a method of forming a part by spraying urethane elastomer onto a mold to form a part having a urethane elastomer skin (Abstract).  Apparatus of Lilienthal includes a booth 10 (i.e., station) in which a multi axis robot 12 carries a spray head 26 used to spray urethane elastomer, such robot also provided with a paint spray nozzle (col. 3, lines 14-31).  The booth is also provided with an exhaust system that filters and exhausts air from the booth (col. 3, lines 25-26).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention (and also at the time of making the invention) to modify the method of Ali in view of Lilienthal to provide either the robots of Ali with both paint and spray nozzles as taught by Lilienthal to result in a combined paint 
Regarding the recitation of a plurality of separate accumulator stations proximate the paint and spray station and the step of cure at the accumulator station receiving the mold, Lilienthal does not teach such limitation.  Murphy teaches methods and systems for the automated assembly of plastic parts that further includes entrance, dispensing and assembly stations (Abstract).  Murphy further teaches moving items to be cured to an accumulator station in a curing area for a predetermined time to allow material to cure that facilitates the next part-making cycle (see, e.g., col. 2, lines 24-28).  The accumulator station is enclosed and is pressurized with ambient at sub-atmospheric pressure in order to evacuate fumes (col. 1, line 62 to col. 2, line 2).  Murphy further teaches each of its stations are located along the guide path (claims 1 and 6), thus teaching an accumulator station proximate locations where processes are performed (e.g., near a dispensing station).     
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention (also at the time of making the invention) to further modify the method of Ali/Lilienthal in view of the teachings of Murphy to provide an accumulator station according to Murphy proximate the dispensing station that is in the form of a combined paint and spray station of Ali/Lilienthal, for the advantages taught in Murphy, of a station that evacuates fumes (as compared to just providing a line of products according to Ali), such station also increasing production by allowing plurality of accumulator stations, it would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention (and also at the time of making the invention) to use more than one accumulator station for the common sense reason of providing curing space for additional molds, depending upon the size of the molds and desired overall output of the process.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 41, Ali/Lilienthal is silent as to using a pallet. Murphy teaches its automated assembly of parts are located on assembly pallets (Abstract) adapted for receiving and retaining parts thereon during transport (col. 2, lines 3-32).  It would have been obvious to one of ordinary skill in the art at the time of effective filing (and making) the invention to modify the method of Ali/Lilienthal/Murphy to further include the use of pallets according to Murphy as a predictable, adequate method of transport of molds and parts from one processing station to the next.     

Regarding claim 42, please see the discussion at the rejection of claim 40 above.  In view of the description of process stations 1-7 of Ali, with both stations 1 and 7 being directed to cleaning of the mold prior to the next molding cycle, it would have 

Regarding claims 43 and 44, see the Section 112(a) and (b) rejections above.  On the merits, Ali teaches separate paint and spray stations with the spray stations downstream and adjacent to the paint station (Fig. 7).  As discussed in the rejection of claim 40 above, Lilienthal teaches a booth (station) provided with an exhaust system that filters and exhausts air from the booth (col. 3, lines 25-26). Murphy also teaches each of its entrance, dispensing, assembly and accumulator stations has an enclosed chamber pressurized with an ambient at sub-atmospheric pressure in order to evacuate fumes from the chambers (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and also the time of making) of the invention to modify the method of Ali/Lilienthal/Murphy to equip any and/or all of its stations with separate processing chambers for the advantages taught in both Lilienthal and Murphy, of providing a process that evacuates undesirable and possibly dangerous fumes at each step of the process.   

Regarding claims 45 and 46, see the Sections 112(a) and (b) rejections above.  On the merits, see the rejection of claim 40 and also the rejection of claim 43 that is incorporated herein.  In view of the combined teachings of Ali/Lilienthal/Murphy, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and also the time of making) of the invention to modify the method of Ali/Lilienthal/Murphy to equip any and/or all of its stations, including accumulator 

Regarding claims 47 and 48, see the rejections of claims 43-44 and 45-46 above that are incorporated herein.

Regarding claim 51, Ali at Station 1 (Fig. 2; col. 4, lines 31-33) teaches cleaning the inner surface of the mold.

Regarding claim 52, Ali at Station 2 (Fig. 2; col. 4, lines 19-21) teaches applying a mold release to the inner surface of the mold.

Regarding the claim 53 requirement that one or more transporting steps are facilitated by pneumatic force, Ali is silent, Lilienthal teaches using a pneumatic cylinder to move its mold (col. 2, lines 17-27) and Murphy teaches a pneumatic controller and air cylinders at Fig. 8 to move its pallets (col. 4, lines 21-33).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and also at the time of making) of the invention to utilize pneumatic force in one or more of the transporting steps of the process of Ali/Lilienthal/Murphy as predictable, adequate, mold and part movement means for use during the process of Ali as it has been held that the combination of familiar elements according to known methods is likely to be obvious discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 54, Ali and Lilienthal are silent as to enclosing the stations of Ali/Lilienthal within a framework.  Murphy teaches its system 10 that is illustrated in Fig. 1 as housing its various stations, includes a framework of a plurality of vertical and horizontal beams enclosed with a plexiglass structure (col. 4, lines 1-10).  Murphy teaches its system is designed to take up a minimum amount of floor space (i.e., has a small foot-print (col. 3, lines 65-68) and a blower located at the top of the structure provides partial vacuum within the structure in order to evacuate fumes (col. 4, lines 11-20).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and also at the time of making) the invention to modify the method of Ali/Lilienthal/Murphy to further include the framework/plexiglass structure with blower of Murphy for the advantage taught in Murphy of a structure that provides a partial vacuum for evacuating fumes, the structure also advantageously having a small foot-print.

Regarding claim 55, Ali and Lilienthal are silent as to the recitation of wherein the step of placing a mold in an entrance station is carried out by opening a door in the framework.  Murphy teaches its structure includes a movable door made of plexiglass that may be raised to allow for either manual or automatic placement of an assembly pallet at the entrance station of Murphy (col. 4, lines 34-39).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and  .

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ali/Lilienthal/Murphy as applied to claim 40 and further in view of Winget et al., US 6,428,738 (hereafter Winget).
 	Regarding the steps of placing an unloaded skin in a plastic injection mold, injecting molten plastic to at least partially cover a surface of the skin opposite the paint, and permitting the molten plastic to solidify and bond with skin in the mold to form a vehicle body panel, Ali/Lilienthal/Murphy is silent.
Winget teaches a method of manufacturing a painted plastic component which includes a pre-formed painted molded film sheet and a one-piece thermoplastic elastomeric structural carrier (Abstract).  The method of Winget provides a part that may be in the form of a molded, laminate automotive component (e.g., a vehicle body panel, such as a bumper; col. 1, lines 13-17) formed by placing the pre-formed sheet in a mold and injection molding thermoplastic elastomer into the mold cavity under sufficient pressure and heat to generate the structural carrier and bond it to a surface of the pre-form (col. 2, lines 9-37; Figs. 4-6 and col. 2, lines 51-62; col. 3, line 65 to col. 4, line 20).   Thus, Winget teaches the process steps of placing a painted pre-formed part into a plastic injection mold, injecting molten plastic to at least partially cover a surface of the opposite the paint and permitting the molten plastic to solidify and bond with the part in the mold to form a vehicle body panel.  Winget teaches its method provides a painted component while addressing paint quality issues such as drips, runs, spits, dry spray, light coverage, gloss, color match, contamination and paint adhesion (col. 1, lines 63-67).  Winget also teaches its method reduces molding scrap due to splay, flow marks and minor surface imperfections which can be completely covered (col. 2, lines 1-4).    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and at the time of making) of the invention, to modify the method of Ali/Lilienthal/Murphey to further include the process steps of Winget for producing a painted part that further includes placing a pre-formed part (i.e., the painted skin produced according to Ali/Lilienthal Murphey) in a mold so as to bond to an injection molded thermoplastic elastomeric structural carrier, for the advantage of producing a structurally strengthened part and the further advantages taught in Winget described in col. 1, line 63 to col. 2, line 4 set forth above, including a painted component having fewer imperfections. 
 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ali/Lilienthal/Murphy as applied to claim 40 and further in view of Barnes, US 6,348, 172 (hereafter Barnes).    
Regarding the steps of placing an unloaded skin and a preformed injection molded part in a foam mold with a space between the skin and the part, injecting a foamable material into the space between the skin and the part, and permitting the foamable material to cure and bond to the skin and the part in the mold to form a vehicle body panel, Ali teaches all of these process steps at col. 4, lines 50-67, with the exception that Ali is silent as to whether its insert (i.e., preformed part) is an injection molded part, and, because Ali uses the same mold for forming the skin and forming the resulting part, Ali does not use a skin that has been unloaded.  
Barnes teaches spraying urethane material onto a mold surface, followed by curing, removing the cured skin from the mold and subsequently adhering the skin to a substrate by using urethane foam (col. 3, lines 17-54).  The substrate of Barnes is described as being an already rigid, molded part (col. 2, lines 23-49). Barns teaches placing the substrate and the skin into a mold followed by injecting urethane foam into the space between the substrate and the skin (col. 2, lines 27-30).  Alternatively, Barnes teaches the skin may be placed on one half of a mold, the substrate placed on the other half of the mold and then uncured foam may be poured into the mold (col. 2, lines 31-35).  Barns is silent as to how its substrate is pre-molded.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention (and making of the invention), to use any of a variety of common, well known, predictable  processes for molding a rigid part, including injection molding.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims (and at the time of making) of the invention to modify the method of Ali/Lilienthal/Murphy in view of Barnes to replace the foam-in-place method of Ali with either the injection or pouring method taught in Barnes, placing the demolded painted skin if Ali into a separate mold as taught by Barnes as a predictable, adequate, alternative way in which to bond the skin of Ali/Lilienthal/Murphy to another part with foam there-between.  It has been held that the combination of familiar elements according to known methods is discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

 Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Lilienthal, Murphy and Winget.  
As reason for the rejection, please see the rejections of claims 40 and 49 above that are both incorporated herein.

Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Lilienthal, Murphy and Barnes.  
Regarding claim 57, as reason for the rejection, please see the rejections of claims 40 and 50 above that are both incorporated herein.
Regarding claims 58 and 59, Barnes teaches both injection and pouring the foam material (see col. 2, lines 23-35).    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-48, 50 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,962,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the steps recited in application claims, if not anticipated, is rendered obvious by the recitations of the claims of the reference patent.  For example, the steps of providing a paint, spray accumulator and unloading station combined with the step of providing a transport mechanism for moving molds between stations in a loop-shaped path recited in claims 1, 3 and 6 of the reference patent, if not anticipating, renders obvious the claim 40 recitation of transporting a mold in a closed-loop guide path to the same stations with the paint and spray stations being combined (i.e., coincident).

Response to Arguments
Applicant’s arguments of February 24, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746